IN THE SUPREME COURT OF TEXAS

                                 No. 08-0165

                    IN RE  OFFICE OF THE ATTORNEY GENERAL

                      On Petition for Writ of Mandamus

ORDERED:

      1.    On February 29, 2008, the Court  issued  an  order  granting  in
part relator's emergency motion for temporary  relief,  filed  February  29,
2008.  The Court stayed the Temporary Restraining Order  and  Order  Setting
Hearing for Temporary Orders signed February 25,  2008,  in  Cause  No.  05-
20254, styled In the Matter of Office of the Guardian Ad  Litem  and  Office
of the Attorney General of Texas and in the interest of Minor  Children,  in
the 301st District Court of Dallas County, Texas.  The stay shall remain  in
effect pending further order of this Court.
      2.    The Court now denies the remainder of relator's emergency motion
for temporary relief filed February 29, 2008.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this March 20, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk